DETAILED ACTION
 	Claims 1, 2, 4, 6-8, 10 and 12-17 are pending. Claims 3, 5, 9 and 11 have been cancelled. This action is in response to the amendment filed 6/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the Williamson reference, since the arguments were directed to Sandling. 
Applicant’s amendments necessitated the new grounds of rejection, therefore the action is made Final.

Claim Objections
Applicant’s amendment overcomes the prior objections.
Claim 13 is objected to because of the following informalities: “the circumferential wall” should be - - a circumferential wall- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 10, and 12-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Williamson (US 2001320).
Regarding claim 1, Williamson discloses a fluid valve (see Figs. 2-8 and 10) comprising: 
a valve housing (15) having at least one fluid inlet (opening of 32, see Fig. 10)  and at least two fluid outlets (openings of 33,35) and having a valve axis, at least one of the inlet and outlets being arranged in a wall extending circumferentially about the valve axis; and 
a rotary valve body (37,45) arranged within the valve housing for rotation about the valve axis; 

wherein the at least one inlet or outlet valve body opening is a slot (38 is considered a slot in the broadest reasonable interpretation) which extends in the direction of the valve axis,
wherein the valve housing inlet (32 to the bottom open area of 15 below 21) is not closable by the valve body (opening at 40,41 remains open to 32);
 the fluid valve further comprising: 
a sealing element (21,24) interposed between the valve housing and the valve body wall, the sealing element having a frusto-conical inner surface (see Fig. 2, the inner surface of 21 surrounding 37 is conical) for receiving the frusto-conical valve body wall and a frusto-conical outer surface (the outer surface of 21 surrounded by the inner conical surface of the housing), the sealing element having a sealing element opening (42) aligned with the valve housing inlet or outlets, wherein the valve housing has a frusto-conical inner surface (the inner surface of 15 abutting the outer surface of 21) for receiving the frusto-conical outer surface of the sealing element; and 
a biasing element (the un-numbered spring between numerals 34 and 31a in Fig. 2) mounted at one axial end of the valve housing and biasing the valve body axially into the valve housing and into contact with the sealing element, and further biasing the frusto-conical outer surface of the sealing element into sealing contact with the frusto-

Regarding claim 4, Williamson discloses the sealing element comprises an open ended frusto-conical sleeve (the bottom portion of 21 with hole 41, is considered as an open ended frusto-conical sleeve).

Regarding claim 6, Williamson discloses the sealing element is made from a low friction material (the material for 21 sealing element is considered as a low friction material since it permits valve 37 to move within, page 2, right col. lns.42-69).

Regarding claim 10, Williamson discloses the valve housing inlet is arranged at one axial end of the valve housing (the bottom axial end, see Figs, 3, 5, 10) and is aligned axially of the valve housing (aligned along the central axis).

Regarding claim 12, Williamson discloses the biasing element is mounted between the valve housing inlet (32) and one end (the upper end of 45) of the valve body, as shown in Figure 2.

Regarding claim 13, Williamson discloses (see Fig. 3-7 and 10) wherein all inlets (38) and outlets (39) to the valve body are in the circumferential wall of the valve body (see Fig. 8).

Regarding claim 14, Williamson discloses the valve housing comprises an axial opening (the opening of 15 which receives 21) at an end thereof (see Fig. 2), the axial opening aligned with a coupling (the flat-head screwdriver slot screw shown at the lower flange of 47 aligned with valve portion 45) on the valve body for coupling the valve body to an actuator (47).

Regarding claim 15, Williamson discloses the fluid valve assembly comprising a fluid valve as claimed in claim 1 and an actuator (47, is coupled to the valve body as it is connected to it by 45, see Fig. 2) coupled to the valve body for rotating the valve body (page 2, right col. lns.42-69).

Regarding claim 16, Williamson discloses an upper end (24) of the sealing element is located within a counterbore (the upper bore of 15) formed in an upper wall (the upper wall of 15) of the valve housing (see Fig. 2, 24 is surrounded by counter bore within 15).
Regarding claim 17, Williamson discloses that the biasing element comprises one or more annular springs (one spring, between numerals 31a and 34 is shown in Figure 2).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 2001320). 
Regarding claim 2, Williamson discloses all of the features of the claimed invention, including showing an aspect ratio of the slot 43 in Figure 3,4, although is silent to having that the aspect ratio of the slot, defined as the ratio of its axial length to circumferential width, is at least 3:1.
It would have been obvious to construct the slot in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the slot to have an aspect ratio of at least 3:1, since there is no criticality to the slot's size, furthermore changing the size of the slot would permit more flow through the system, as is old and well known in the valve fluid handling art.
Regarding claim 7, Williamson discloses respective cylindrical fluid connectors (the threaded (thread schematic shown) connections at the openings for the inlet and outlets, see Fig. 3-6) mounted to the at least one valve housing inlet and outlet for conducting fluid to and from the valve housing, where the connectors have a flow area, 
It would have been obvious to have a flow area of the connectors in any desirable size, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Therefore, it would have been obvious to construct the flow area of the connectors to have a cross sectional flow area of a respective connector is substantially the same as a cross sectional area of the corresponding valve body opening, since there is no criticality to the flow area's size, furthermore changing the size of the flow areas of the connector would permit a specific flow through the system, as is well known in the valve fluid handling art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 2001320) in view of Harter (US 3704003). 
Regarding claim 8, Williamson discloses the fluid connector (threaded connections, see Fig. 3-6), however is silent to having that each of the connectors extends through the valve housing wall and into sealing engagement with a corresponding opening in the sealing element.
Harter teaches the use of a valve having each connector (50) that extends through the valve housing wall (51) and into sealing engagement with a corresponding opening in the sealing element (57, see Fig. 1).
 	It would have been obvious to one having ordinary skill in the art before the 

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references from Huston to Semmes disclose similar valves, see also the previously cited reference to Deisher.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753